MONROE T. LAWS, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 249, 2008.
Supreme Court of Delaware.
Submitted: September 19, 2008
Decided: December 29, 2008
Before STEELE, Chief Justice, HOLLAND and RIDGELY, Justices.

ORDER
MYRON T. STEELE, Chief Justice
This 29th day of December 2008, after careful consideration of the parties' briefs and the Superior Court record, we find it manifest that the judgment of the Superior Court should be affirmed on the basis of the Superior Court's decision dated May 2, 2008. The Superior Court did not err in concluding that appellant's third motion for postconviction relief was procedurally barred without exception.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.